 

F|LED
December 26, 2018

UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:18-MJ-00260 DB
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
KHARI MOORE, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release KHARI MOORE, Case No. 2:18-MJ-00260 DB,
Charge 21 USC §§ 846. 84l(a)(l)` (bl(ll(B)(i) and (b)(l)(Al(viii) , from custody subject to the

conditions contained in the attached “Notice to Defendant Being Released” and for the following

 

reasons:
_\/__ Bail Posted in the Surn of $
_\/__ Unsecured Appearance Bond ~ $50,000.00
_ Appearance Bond with Surety
_ Corporate Surety Bail Bond
L (Other) With Pretrial Release Sur)ervision and Conditions of

 

Release as stated on the record in open court and
ordered to appear before in District of Orezon on
1/3/2019.
This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

lssued at Sacrarnento. CA on December 26, 2018 at 2:20 PM .

By /s/ Deborah Barnes

 

l Deborah Barnes
United States Magistrate Judge

 

 

